Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 3/11/2021, and current amendments overcome the rejection of claims under U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Yousaf et al ("Yousaf", Network Slicing with Flexible Mobility and QoS/QoE Support for 5G Networks, 2017, IEEE, Pages 1-7) in view of McNamee et al (“McNamee”, US 20170104609) and in further view of Hu et al (“Hu”, US 20160127975) and in even further view of Balmakhtar et al ("Balmakhtar", US 20170257324) does not teach wherein by operating on quality of service (OoS) data and configurations in a control-plane, OoS chaining operates at a higher abstraction layer than network service chaining, and wherein the VNFs are configured to be chained, to communicate directly with each other, to communicate directly with an E2E orchestrator, to communicate with each other through the E2E orchestrator, and to communicate through a shared database.  


Therefore, claims 1, 3-6, 8-14, 16, and 18-24 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shaw et al (US 20180316615), Abstract - Aspects of the subject disclosure may include, for example, a method including receiving from a first network slice comprising a first set of virtual network functions instantiated in a network, a first request to chain the first network slice to a second network slice comprising a second set of virtual network functions instantiated in the network to cooperatively facilitate providing a service to a first communication device, transmitting a second request to the first network slice to route a portion of user plane communication traffic associated with the first communication device to the second network slice, and transmitting a third request to the second network slice to receive the portion of the user plane communication traffic associated with the first communication device from the first network slice and to cooperatively facilitate providing a service to the first communication device via the first network slice and the second network slice. Other embodiments are disclosed. 
Parikh et al (US 20160057075), Abstract - According to one aspect of the concepts and technologies disclosed herein, a cloud computing system can include a load adaptation 
Zaks et al (US 20180288614), Abstract - A service provider (SP) network device or system can operate to enable a WiFi protected access 2 (WPA2) pass-through with a user equipment (UE) and further define various partitions between a physical access point (pAP) and a virtual AP (vAP) according to one or more virtual network functions (VNFs). The WPA2 pass-through can be an interface connection that passes through a computer premise equipment (CPE) or wireless residential gateway (GW) without the CPE or GW modifying or affecting the data traffic. One such partition, can include security functions, including authentication and authorization being initially at the CPE, while other network functions of the community WiFi network are virtualized and moved to the SP network. The SP network device can receive traffic data from a UE through or via the WPA 2 pass-through from a UE of a community Wi-Fi network at a home, residence, or entity network.
Chitrapu (US 20180359658), Abstract - A system and method are described that provide user-controlled Quality of Experience (QoE) in a network of resources. QoE or service 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444